DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Susan Pam on 01/24/22.
The application has been amended as follows: 
Claim 24 has been canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1 and 22 that the closest reference to Pang et al (US Patent No. 9,086,536 submitted by IDS) discloses a Ti system having a Ti device and a processor. The Ti device includes a Talbot element, a phase gradient generating device, and a light US Patent No. 8,301,216 submitted by IDS) discloses a source fiber providing light to expose the tissue, a diffuser layer into which light from the source fiber is directed and then from the diffuser layer to and/or into the tissue, and a detector fiber arranged relative to the diffuser layer for detecting backscattered and/or reflected light returned from the tissue without transmission through the diffuser layer. A processor circuit including a spectrometer optically coupled to the detector fiber for analyzing the backscattered and/or reflected light from the tissue to determine the quantitative optical properties and chromophore concentrations of tissue components. Passmore et al (US 2017/0146493) discloses a fabric with an integrated piezoelectric sensor array and optionally with an integrated display; the fabric may be mounted to the surface of an object to be measured or monitored. The fabric may comprise multiple laminar layers, such as sensor layers, processing layers, display layers, and cladding layers for protection and sealing. Schmitz (US 2014/0016132) discloses Systems and methods includes receiving first and second scattered light intensity signals at unique locations on a selected region of tissue from light injected into the region of tissue from a light source to identify a measured light attenuation data value. An electronic data store can be accessed that includes simulated light attenuation data determined from a mathematical tissue model at discrete points over a range of two or more tissue parameters, where the simulated light attenuation data are a function of one or more temperature-dependent light source spectra. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 22.

The prior art of record, taken alone or in combination, fails discloses or render obvious a system and user computing device for extraction of optical properties of a turbid medium by using diffuse reflectometry comprising all the specific elements with the specific combination including at least one separator configured to separate the radiation input area of the at least one light source from the radiation receiving area of the optical receiver, and prevent radiation, partially reflected from a surface of the turbid medium in the radiation input area of the at least one light source, from entering the radiation receiving area of the optical receiver; and at least one processor configured to: control the optical receiver, while the radiation is provided to the turbid medium in the radiation input area of the at least one light source, to sequentially open each LC cell from the array of LC cells, and simultaneously receive radiation, passed through the sequentially opened LC cells and corresponding microlenses, by corresponding photodetectors from the array of photodetectors to obtain the distribution of radiation intensity; and extract the optical properties of the turbid medium based on the distribution of radiation intensity in set forth of claims 1 and 22, wherein dependent claims 2-21 are allowable by virtue of dependency on the allowed claim 1 and wherein dependent claim 23 is allowable by virtue of dependency on the allowed claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




January 27, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886